DETAILED ACTION
Introduction
Claims 1-6, 8-15, and 17-21 have been examined in this application. Claims 1, 3-5, 10, 12, 13, 18, 20, and 21 are amended. Claims 2, 6, 8, 9, 11, 14, 15, 17, and 19 are as previously presented. Claims 7 and 16 are cancelled. This is a non-final office action in response to the arguments and amendments filed 5/25/2022 and the request for continued examination filed 6/23/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 5/25/2022, have been fully considered.
Regarding the remarks pertaining to the previously made claim objections (presented on p. 10 under the heading “Claim Objections”), the arguments and amendments are partially persuasive. It is noted that Claims 10 and 18 were not amended in a manner similar to Claim 1 and still contain the phrase “a probability a drone of the drone delivery program successfully delivers” and therefore the objection is maintained and the claims should instead read “a probability that a drone of the drone delivery program successfully delivers” or “a probability that a drone of the drone delivery program could successfully deliver[[s]]”.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 10 under the heading “Claim Rejections – 35 U.S.C. § 112(a)”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 10-11 under the heading “Claim Rejections – 35 U.S.C. § 112(b)”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 11-12 under the heading “Claim Rejections – 35 U.S.C. § 103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of U.S. 10,322,801 B1 (Yeturu), as well as the previously relied upon art of US2018/0101817A1 (Lection et al.), US2018/0357693A1 (Balasubramanian et al.), US2017/0372259A1 (Lesser et al.), U.S. 10,370,093 B1 (Beckman et al.), US2018/0079530A1 (Wyrobek), and US2016/0364989A1 (Speasl et al.).

Claim Objections
Claims 10 and 18 are objected to because of the following informalities:
In Claims 10 and 18, "characterizing a probability a drone of the drone delivery program successfully delivers..." should instead read "characterizing a probability that a drone of the drone delivery program successfully delivers..." or "characterizing a probability that a drone of the drone delivery program could successfully deliver[[s]]..." for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1, 10, and 18, the limitation “providing a message to obtain permission to make a subsequent inspection…” renders the claims indefinite. The limitation recites a “subsequent inspection,” however, there is no previous recitation in the claims of any other inspection such as a first, initial, or previous inspection. It is unclear whether the “subsequent inspection” is an inspection subsequent to the reconnoitering (i.e. the reconnoitering by the scout autonomous vehicle is considered to be the first inspection), or alternatively whether the inspection is subsequent to a package delivery, or subsequent to one of the other functions recited in the claim, or something else. The claims are therefore indefinite. For the purposes of examination, the limitation is interpreted as referring to any inspection subsequent to the providing of the message.
Claims 2-6, 8, 9, 11-15, 17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-6, 8, and 9), Claim 10 (for Claims 11-15 and 17), or Claim 18 (for Claims 19-21), and for failing to cure the deficiencies listed above.
Regarding Claims 3, 12, and 20, the claims further narrow the function of identifying the second set of locations by comparing the assigned confidence level of each of the second set of locations to a pre-determined confidence level. The claims appear to recite circular logic wherein the second set of locations must already by known in order to perform the comparison, in order to identify the second set, and it is not clear how this can be performed. The claim is therefore indefinite. For the purposes of examination, the claim is interpreted as comparing the assigned confidence level of each of the first set of locations rather than the second set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 8-10, 12, 13, 15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0101817A1 (Lection et al.) in view of Published Application US2018/0357693A1 (Balasubramanian et al.), further in view of Publication US2017/0372259A1 (Lesser et al.), further in view of Patent U.S. 10,370,093 B1 (Beckman et al.), further in view of Patent U.S. 10,322,801 B1 (Yeturu).
Regarding Claim 1, Lection et al. discloses a computer-implemented method (see e.g. Claim 8, 15, [0040] functions performed in a cloud computing node/server unless otherwise indicated), comprising:
identifying, via a processor of a central server, locations having addresses (see [0058] collecting information for potential customers, including address) stored in a database (see [0058] the information collected and [0054] all storage of the cloud computing node/server collectively being the database) associated with a drone delivery program of an e-commerce entity (see [0054, 0058-0059] the hardware and addresses associated with a system for drone delivery of products ordered by customers), the drone delivery program including a plurality of drones (see [0059, 0060] delivery and scout drones),
determining, via the processor and from the locations, a first set of locations, (see [0058] the addresses (first set of locations) being for potential customers);
based on the first set of locations, identifying, via the processor, a second set of locations (see [0064-0065] “only particular delivery points” to be scouted as opposed to all) that are not currently used for the drone delivery program (see [0064] after a customer order is received and [0058] from a potential customer. I.e. the location has not yet been used for drone delivery and is still in the planning stages);
instructing, via the processor, a scout vehicle equipped with a sensor suite to reconnoiter locations within the second set of locations (see [0071] for delivery points which are selected to be scouted, a scout drone travels to and scans the appropriate delivery point using sensors, and [0077] a single scout drone may scan multiple delivery points), wherein the scout vehicle is configured to:
record still images and videos of each location of the second set of locations (see [0064] the scout drone may scan the area using video imaging (video including a series of still images)).


As above, Lection et al. discloses identifying the locations (see [0058] and mapping above, collecting the potential customer information including address) which are within an existing region (see Figure 4, [0058]).

Lection et al. does not explicitly recite the method wherein:
the drone delivery program including one or more existing drone delivery routes; and 
determining, via the processor and from the locations, a first set of locations that are within a proximity of the one or more existing drone delivery routes, the first set of locations including one or more locations associated with the one or more existing drone delivery routes of the drone delivery program.

However, Balasubramanian et al. teaches a method in a drone delivery system (see [0016] plural drones for delivery),
the drone delivery program including one or more existing drone delivery routes (see Figure 8, [0046], a preprogrammed route 802); and 
determining a first set of locations that are within a proximity of the one or more existing drone delivery routes, the first set of locations including one or more locations associated with the one or more existing drone delivery routes of the drone delivery program (see [0026] plural houses can have subscriptions for the drone delivery service and [0046] consumers may subscribe to the drone delivery service when the house (location) is within a threshold lateral distance of the preprogrammed route).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and collection of addresses for potential customers in a particular region of Lection et al. to additionally consider limitations regarding proximity to an existing drone delivery route, as is taught by Balasubramanian et al. with the motivation of improving efficiency and alleviating excess shipping and handling costs by considering locational relationships of merchants and drone delivery locations (see Balasubramanian et al. [0040]).


As above, Lection et al. discloses, based on the first set of locations, identifying, via the processor, a second set of locations (see [0064-0065] “only particular delivery points” to be scouted) that are not currently used for the drone delivery program (see [0058, 0064] for a potential customer. I.e. not yet used for drone delivery);

Lection et al. does not explicitly recite the method comprising:
based on a three-dimensional spatial clearance of each location of the first set of locations, generating, via the processor, clearance confidence level data, the clearance confidence level data including, for each location of the first set of locations, a clearance confidence level characterizing a probability that a drone of the drone delivery program successfully delivers a package to that location given the three-dimensional spatial clearance of that location;
based on the first set of locations and the clearance confidence level data, identifying, via the processor, a second set of locations that are not currently used for the drone delivery program, and have a high clearance confidence level.

However, Lesser et al. teaches a technique to determine UAV-accessible delivery locations (see [0124] a computing device evaluating delivery locations), including: 
based on a three-dimensional spatial clearance (see [0125] evaluating to identify an unobstructed vertical path having a diameter) of each location of the first set of locations (see [0124-0125] evaluating sub-areas near a desired target delivery location (a first set)), generating, via the processor, clearance confidence level data (see [0125-0126] the size of the unobstructed vertical path), the clearance confidence level data including, for each location of the first set of locations, a clearance confidence level characterizing a probability that a drone of the drone delivery program successfully delivers a package to that location given the three-dimensional spatial clearance of that location (see [0124-0126] a clearance confidence level higher than the particular diameter characterizing a UAV-accessible area (100% probability of successful delivery) and smaller level characterizing an area not UAV-accessible (0% probability) due to the obstruction data);
based on the first set of locations and the clearance confidence level data, identifying, via the processor, a second set of locations that have a high clearance confidence level (see [0126-0127] determining the UAV-accessible sub-areas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the selection of the second set of locations in Lection et al. to include a preliminary check for locations with high clearance confidence level, as is taught by Lesser et al., with the motivation of saving costs and enhancing efficiency of the system of Lection et al. by not expending resources to scout locations which can be determined in advance to be inaccessible, and of increasing user convenience by allowing users to see and select UAV-accessible sub-areas for delivery (see Lesser et al. [0132]).


As above, Lection et al. discloses a scout vehicle (see [0071]) scouting each location of the second set of locations and further discloses analysis to determine suitable delivery points (see [0071]) and the server storing information in the database (see [0054]).

Lection et al. does not explicitly recite a scout autonomous vehicle,
wherein the scout autonomous vehicle is configured to:
analyze the still images and videos to determine potential delivery locations within each location of the second set of locations, resulting in an analysis of the still images and videos;
based on the analysis, determine one or more suggested landing zones within each location of the second set of locations;
transmit, to the central server, data identifying the one or more suggested landing zones of the potential delivery locations, including associated still images and videos.
and the method comprising:
recording, within the database via the processor, the one or more suggested landing zones of the potential delivery locations; and
archiving, within the database via the processor, the still images and videos associated with the one or more suggested landing zones.


However, Beckman et al. teaches a method to collect data with a UAV (see 3:28-33 capturing data near a delivery location),
wherein the scout autonomous vehicle (see 12:16-34, the UAV may operate semi-autonomously or autonomously) is configured to:
analyze the still images and videos (see 7:44-51, video data (therefore including still images) utilized to alter or update a sound map) to determine potential delivery locations within each location (see Figure 8, 23:60-24:19, the sound map used generate instructions to move a landing marker (change a landing location) from a first to second location. I.e. determine first and second potential delivery locations), resulting in an analysis of the still images and videos (see 7:44-51 the sound map being an analysis of the still images in the video and sound data);
based on the analysis, determine one or more suggested landing zones within each location of the second set of locations (see 23:60-24:19, the second landing location being the suggested landing zone requested to avoid violating sound regulations); and 
transmit, to the central server (see 23:60-24:19, the instructions transmitted to a user device 20:18-25 via the service provider computer 602 which 20:26-30 is a server), data identifying the one or more suggested landing zones of the potential delivery locations (see 23:60-24:19, the instructions with the second location transmitted to a user device), including associated still images and videos (see 14:10-16, video stream can also be transmitted to the service provider computer).
the method comprising:
recording, within the database via the processor, the one or more suggested landing zones of the potential delivery locations (see 23:60-24:19, the instructions transmitted to a user device 20:18-30 via the server, i.e. the server at least temporarily recording the one or more suggested landing zones); and
archiving, within the database via the processor, the still images and videos associated with the one or more suggested landing zones (see 14:10-16, video stream can also be transmitted to the service provider computer, i.e. the server at least temporarily storing the video including still images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scout drone of Lection et al. to be an autonomous drone capable of performing the functions as taught by Beckman et al., with the motivation of increasing the robustness and operability of the drone delivery service and user satisfaction by adhering to sound regulations and preferences (see Beckman et al. 2:14-47).


 Lection et al. further discloses a user portal (see [0056]), and discloses subsequent instances of reconnoitering/inspecting the second set of locations (see [0017], Figure 7, upon scanning with the drone in 708, when the delivery point is not ready (no at 710), the scanning occurs again at 708).
Lection et al. does not explicitly recite the method including:
providing a message to obtain permission to make a subsequent inspection based, at least in part, on an altitude used to reconnoiter locations of the second set of locations.

However, Yeturu teaches a technique of using a customer interface associated with drone delivery (see Figure 8, 1:58 – 2:6), including
providing a message (see 19:50-61, the user interface, provided on a user device, and hosted by the server) to obtain permission to make a subsequent inspection (see Figure 8, editing authorization (permission) including monitoring type 806 (permission to monitor with e.g. images and video)) based, at least in part, on an altitude used to reconnoiter previously (see Figure 8, the message to edit authorization is based on a previous selection of Surveillance Tier 802, which (19:62-20:20) may correspond to surveillance altitude).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the server and user portal of Lection et al. to provide further features such as providing the message to obtain permissions, as taught by Yeturu, with the motivation of enhancing the robustness of the system to respond to various user preferences and improving the service experience by ensuring privacy (see Yeturu 5:42-59).

Regarding Claim 3, Lection et al. does not explicitly recite the computer-implemented method of claim 1, wherein the identifying of the second set of locations further comprises:
comparing, via the processor, the clearance confidence level of each location of the second set of locations with a pre-determined clearance confidence level.

However, Lesser et al. teaches the technique as above, wherein the identifying of the second set of locations further comprises:
comparing, via the processor, the clearance confidence level of each location of the second set of locations with a pre-determined clearance confidence level (see [0125] the clearance confidence level (size of unobstructed vertical path) compared to a predetermined 3m diameter to determine if the unobstructed path is larger).
The motivation to combine Lection et al. and Lesser et al. was provided above in the rejection of Claim 1.

Regarding Claim 4, Lection et al. does not explicitly recite the computer-implemented method of claim 1, wherein the identifying of the second set of the locations further comprises:
analyzing geo-spatial data associated with at least one of satellite images or other image obtained from geo-spatial sources.

However, Lesser et al. teaches the technique as above, wherein the identifying of the second set of the locations further comprises:
analyzing geo-spatial data associated with at least one of satellite images or other image obtained from geo-spatial sources (see [0127] a satellite image can be used in addition to or in the alternative to the topographical map to determine the surface features to determine UAV-accessibility).
The motivation to combine Lection et al. and Lesser et al. was provided above in the rejection of Claim 1.

Regarding Claim 6, Lection et al. discloses wherein the scout vehicle is further configured to identify obstacles (see [0021] processing to identify obstructions/debris), and identify a residence suitable for a drone delivery (see [0021, 0077] Figure 5, the scout UAV identifying a portion of a residence (patio) that is suitable for delivery or obstructed).

Lection et al. does not explicitly recite the computer-implemented method of claim 1, wherein the scout autonomous vehicle is further configured to map out trajectories.

However, Beckman et al. teaches the method as above,
wherein the scout autonomous vehicle is further configured to map out trajectories (see 2:65-3:10, the UAV generating instructions to alter a flight path).
The motivation to combine Lection et al. and Beckman et al. was provided above in the rejection of Claim 1.

Regarding Claim 8, Lection et al. discloses the computer-implemented method of claim 1, further comprising:
transmitting, via the processor from the central server, the still images to a potential customer (see Figure 2, [0077] a photograph and video can be sent to a customer from the system if there is a problem with the delivery (i.e. a potential customer for delivery as the delivery has not yet taken place)).

Regarding Claim 9, Lection et al. discloses the computer-implemented method of claim 1, wherein the potential delivery locations comprise delivery addresses designated to receive ordered items (see [0058] all delivery points are, for example, delivery addresses for potential customers who placed an order for a product).

Regarding Claim 10, Lection et al. discloses a system, comprising:
a scout vehicle (see [0017] scout drone);
a computing device (see Figure 1, Claim 8, computer system server) associated with a drone delivery program of an e-commerce entity (see [0054, 0058-0059] the hardware and addresses associated with a system for drone delivery of products ordered by customers) including a plurality of drones (see [0059, 0060] delivery and scout drones), the computing device comprising:
a database (see [0054] all storage of the cloud computing node/server collectively being the database) storing locations having addresses (see [0058] collecting information for potential customers, including address);
at least one computer processor (see [0043] one or more processors); and
a memory coupled to the at least one computer processor and storing program instructions (see Claim 15, [0043, 0046] system memory including at least one program product) that when executed by the at least one computer processor and based on a sensor detection (see [0017] the overall order handling method based on scanning of the delivery area), cause the at least one computer processor to perform operations (see e.g. Claim 15, [0046]) comprising:
identifying, from the database, the locations having addresses stored in the database (see [0058] collecting information for potential customers, including address);
determining, from the locations, a first set of locations (see [0058] the addresses (first set of locations) being for potential customers);
based on the first set of locations, identifying a second set of locations (see [0064-0065] “only particular delivery points” to be scouted as opposed to all) that are not currently used for the drone delivery program (see [0064] after a customer order is received and [0058] from a potential customer. I.e. the location has not yet been used for drone delivery and is still in the planning stages);
instructing the scout vehicle equipped with a sensor suite to reconnoiter locations within the second set of locations (see [0071] for delivery points which are selected to be scouted, a scout drone travels to and scans the appropriate delivery point using sensors, and [0077] a single scout drone may scan multiple delivery points), wherein the scout autonomous vehicle is configured to:
record still images and videos each location of the second set of locations (see [0064] the scout drone may scan the area using video imaging (video including a series of still images)).


As above, Lection et al. discloses identifying the locations (see [0058] and mapping above, collecting the potential customer information including address) which are within an existing region (see Figure 4, [0058]).

Lection et al. does not explicitly recite the drone delivery program: 
including one or more existing drone delivery routes, and the operations comprising:
determining, from the locations, a first set of locations that are within a proximity of the one or more existing drone delivery routes, the first set of locations including one or more locations associated with the one or more existing drone delivery routes of the drone delivery program.

However, Balasubramanian et al. teaches a drone delivery system (see [0016] plural drones for delivery),
the drone delivery program including one or more existing drone delivery routes (see Figure 8, [0046], a preprogrammed route 802), and
determining a first set of locations that are within a proximity of the one or more existing drone delivery routes, the first set of locations including one or more locations associated with the one or more existing drone delivery routes of the drone delivery program (see [0026] plural houses can have subscriptions for the drone delivery service and [0046] consumers may subscribe to the drone delivery service when the house (location) is within a threshold lateral distance of the preprogrammed route).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the collection of addresses for potential customers in a region of Lection et al. to additionally consider limitations regarding proximity to an existing drone delivery route, as is taught by Balasubramanian et al. with the motivation of improving efficiency and alleviating excess shipping and handling costs by considering locational relationships of merchants and drone delivery locations (see Balasubramanian et al. [0040]).


As above, Lection et al. discloses, based on the first set of locations, identifying, via the processor, a second set of locations (see [0064-0065] “only particular delivery points” to be scouted) that are not currently used for the drone delivery program (see [0058, 0064] for a potential customer. I.e. not yet used for drone delivery).

Lection et al. does not explicitly recite the operations comprising:
based on a three-dimensional spatial clearance of each location of the first set of locations, generating clearance confidence level data, the clearance confidence level data including, for each location of the first set of locations, a clearance confidence level characterizing a probability a drone of the drone delivery program successfully delivers a package to that location given the three-dimensional spatial clearance of that location; and
based on the first set of locations and the clearance confidence level data, identifying a second set of locations that are not currently used for the drone delivery program, and have a high clearance confidence level.

However, Lesser et al. teaches a technique to determine UAV-accessible delivery locations (see [0124] a computing device evaluating delivery locations), including:
based on a three-dimensional spatial clearance (see [0125] evaluating to identify an unobstructed vertical path having a diameter) of each location of the first set of locations (see [0124-0125] evaluating sub-areas near a desired target delivery location (a first set)), generating clearance confidence level data (see [0125-0126] the size of the unobstructed vertical path), the clearance confidence level data including, for each location of the first set of locations, a clearance confidence level characterizing a probability a drone of the drone delivery program successfully delivers a package to that location given the three-dimensional spatial clearance of that location (see [0124-0126] a clearance confidence level higher than the particular diameter characterizing a UAV-accessible area (100% probability of successful delivery) and smaller level characterizing an area not UAV-accessible (0% probability) due to the obstruction data); and
based on the first set of locations and the clearance confidence level data, identifying a second set of locations that have a high clearance confidence level (see [0126-0127] determining the UAV-accessible sub-areas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the selection of the second set of locations in Lection et al. to include a preliminary check for locations with high clearance confidence level, as is taught by Lesser et al., with the motivation of saving costs and enhancing efficiency of the system of Lection et al. by not expending resources to scout locations which can be determined in advance to be inaccessible, and of increasing user convenience by allowing users to see and select UAV-accessible sub-areas for delivery (see Lesser et al. [0132]).


As above, Lection et al. discloses a scout vehicle (see [0071]) scouting each location of the second set of locations and further discloses analysis to determine suitable delivery points (see [0071]) and the server storing information in the database (see [0054]).

Lection et al. does not explicitly recite a scout autonomous vehicle;
wherein the scout autonomous vehicle is configured to:
analyze the still images and videos to determine potential delivery locations within each location of the second set of locations, resulting in an analysis of the still images and videos;
based on the analysis, determine one or more suggested landing zones within each location of the second set of locations;
transmit, to a central server based on the analysis, data identifying the one or more suggested landing zones of the potential delivery locations, including associated still images and videos;
recording, within the database, the one or more suggested landing zones of the potential delivery locations; and
archiving, within the database, the still images and videos associated with the one or more suggested landing zones.

However, Beckman et al. teaches operations to collect data with a UAV (see 3:28-33 capturing data near a delivery location),
wherein the scout autonomous vehicle (see 12:16-34, the UAV may operate semi-autonomously or autonomously) is configured to:
analyze the still images and videos (see 7:44-51, video data (therefore including still images) utilized to alter or update a sound map) to determine potential delivery locations within each location of the second set of locations (see Figure 8, 23:60-24:19, the sound map used generate instructions to move a landing marker (change a landing location) from a first to second location. I.e. determine first and second potential delivery locations), resulting in an analysis of the still images and videos (see 7:44-51 the sound map being an analysis of the still images in the video and sound data);
based on the analysis, determine one or more suggested landing zones within each location of the second set of locations (see 23:60-24:19, the second landing location being the suggested landing zone requested to avoid violating sound regulations);
transmit, to a central server (see 23:60-24:19, the instructions transmitted to a user device 20:18-25 via the service provider computer 602 which 20:26-30 is a server) based on the analysis, data identifying the one or more suggested landing zones of the potential delivery locations (see 23:60-24:19, the instructions with the second location transmitted to a user device), including associated still images and videos (see 14:10-16, video stream can also be transmitted to the service provider computer); and
recording, within the database, the one or more suggested landing zones of the potential delivery locations (see 23:60-24:19, the instructions transmitted to a user device 20:18-30 via the server, i.e. the server at least temporarily recording the one or more suggested landing zones); and
archiving, within the database, the still images and videos associated with the one or more suggested landing zones (see 14:10-16, video stream can also be transmitted to the service provider computer, i.e. the server at least temporarily storing the video including still images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scout drone of Lection et al. to be an autonomous drone capable of performing the functions as taught by Beckman et al., with the motivation of increasing the robustness and operability of the drone delivery service and user satisfaction by adhering to sound regulations and preferences (see Beckman et al. 2:14-47).


Lection et al. further discloses a user portal (see [0056]), and discloses subsequent instances of reconnoitering/inspecting the second set of locations (see [0017], Figure 7, upon scanning with the drone in 708, when the delivery point is not ready (no at 710), the scanning occurs again at 708).
Lection et al. does not explicitly recite the operations including:
providing a message to obtain permission to make a subsequent inspection based, at least in part, on an altitude used to reconnoiter locations of the second set of locations.

However, Yeturu teaches a technique of using a customer interface associated with drone delivery (see Figure 8, 1:58 – 2:6), including
providing a message (see 19:50-61, the user interface, provided on a user device, and hosted by the server) to obtain permission to make a subsequent inspection (see Figure 8, editing authorization (permission) including monitoring type 806 (permission to monitor with e.g. images and video)) based, at least in part, on an altitude used to reconnoiter previously (see Figure 8, the message to edit authorization is based on a previous selection of Surveillance Tier 802, which (19:62-20:20) may correspond to surveillance altitude).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the server and user portal of Lection et al. to provide further features such as providing the message to obtain permissions, as taught by Yeturu, with the motivation of enhancing the robustness of the system to respond to various user preferences and improving the service experience by ensuring privacy (see Yeturu 5:42-59).

Regarding Claim 12, Lection et al. does not explicitly recite the system of claim 10, wherein the  identifying of the second set of locations further comprises:
comparing the clearance confidence level of each location of the second set of locations with a pre-determined clearance confidence level.

However, Lesser et al. teaches the technique as above, wherein the identifying of the second set of locations further comprises:
comparing the clearance confidence level of each location of the second set of locations with a pre-determined clearance confidence level (see [0125] the clearance confidence level (size of unobstructed vertical path) compared to a predetermined 3m diameter to determine if the unobstructed path is larger).
The motivation to combine Lection et al. and Lesser et al. was provided above in the rejection of Claim 10.

Regarding Claim 13, Lection et al. does not explicitly recite the system of claim 10, wherein the identifying of the second set of locations further comprises:
analyzing geo-spatial data associated with at least one of satellite images or other image obtained from geo-spatial sources.

However, Lesser et al. teaches the technique as above, wherein the identifying of the second set of the locations further comprises:
analyzing geo-spatial data associated with at least one of satellite images or other image obtained from geo-spatial sources (see [0127] a satellite image can be used in addition to or in the alternative to the topographical map to determine the surface features to determine UAV-accessibility).
The motivation to combine Lection et al. and Lesser et al. was provided above in the rejection of Claim 10.

Regarding Claim 15, Lection et al. discloses wherein the scout autonomous vehicle is further configured to identify obstacles (see [0021] processing to identify obstructions/debris), and identify a delivery locations suitable for a drone delivery (see [0021, 0077] Figure 5, the scout UAV identifying a portion of a residence (patio) that is suitable for delivery or obstructed).

Lection et al. does not explicitly recite the system of claim 10, wherein the scout autonomous vehicle is further configured to: map out trajectories.

However, Beckman et al. teaches the system as above, wherein the scout autonomous vehicle is further configured to: map out trajectories (see 2:65-3:10, the UAV generating instructions to alter a flight path).
The motivation to combine Lection et al. and Beckman et al. was provided above in the rejection of Claim 10.

Regarding Claim 17, Lection et al. discloses the system of claim 10, wherein the potential delivery locations comprise delivery addresses to receive ordered items (see [0058] all delivery points are, for example, delivery addresses for potential customers who placed an order for a product).

Regarding Claim 18, Lection et al. discloses a non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations (see Claim 15, [0043, 0046] system memory including at least one program product executed by one or more processors) comprising:
identifying locations having addresses (see [0058] collecting information for potential customers, including address) stored in a database (see [0058] the information collected and [0054] all storage of the cloud computing node/server collectively being the database) associated with a drone delivery program of an e-commerce entity (see [0054, 0058-0059] the hardware and addresses associated with a system for drone delivery of products ordered by customers), the drone delivery program including a plurality of drones (see [0059, 0060] delivery and scout drones);
determining, from the locations, a first set of locations (see [0058] the addresses (first set of locations) being for potential customers, i.e. have not yet become customers/used for the delivery program);
based on the first set of locations, identifying a second set of locations (see [0064-0065] “only particular delivery points” to be scouted as opposed to all) that are not currently used for the drone delivery program (see [0064] after a customer order is received and [0058] from a potential customer. I.e. the location has not yet been used for drone delivery and is still in the planning stages);
instructing a scout vehicle equipped with a sensor suite to reconnoiter locations within the second set of locations (see [0071] for delivery points which are selected to be scouted, a scout drone travels to and scans the appropriate delivery point using sensors, and [0077] a single scout drone may scan multiple delivery points), wherein the scout autonomous vehicle is configured to:
record still images and videos of each location of the second set of locations (see [0064] the scout drone may scan the area using video imaging (video including a series of still images)).


As above, Lection et al. discloses identifying the locations (see [0058] and mapping above, collecting the potential customer information including address) which are within an existing region (see Figure 4, [0058]).


Lection et al. does not explicitly recite:
the drone delivery program including one or more existing drone delivery routes;
determining, from the locations, a first set of locations that are within a proximity of the one or more existing drone delivery routes, the first set of locations including one or more locations associated with the one or more existing drone delivery routes of the drone delivery program.

However, Balasubramanian et al. teaches operations in a drone delivery system (see [0016] plural drones for delivery), 
the drone delivery program including one or more existing drone delivery routes (see Figure 8, [0046], a preprogrammed route 802); the operations comprising:
determining a first set of locations that are within a proximity of the one or more existing drone delivery routes, the first set of locations including one or more locations associated with the one or more existing drone delivery routes of the drone delivery program (see [0026] plural houses can have subscriptions for the drone delivery service and [0046] consumers may subscribe to the drone delivery service when the house (location) is within a threshold lateral distance of the preprogrammed route).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and collection of addresses for potential customers in a particular region of Lection et al. to additionally consider limitations regarding proximity to an existing drone delivery route, as is taught by Balasubramanian et al. with the motivation of improving efficiency and alleviating excess shipping and handling costs by considering locational relationships of merchants and drone delivery locations (see Balasubramanian et al. [0040]).


As above, Lection et al. discloses, based on the first set of locations, identifying, via the processor, a second set of locations (see [0064-0065] “only particular delivery points” to be scouted) that are not currently used for the drone delivery program (see [0058, 0064] for a potential customer. I.e. not yet used for drone delivery);

Lection et al. does not explicitly recite the operations comprising:
based on a three-dimensional spatial clearance of each location of the first set of locations, generating clearance confidence level data, the clearance confidence level data including, for each location of the first set of locations, a clearance confidence level characterizing a probability a drone of the drone delivery program successfully delivers a package to that location given the three-dimensional spatial clearance of that location;
based on the first set of locations and the clearance confidence level data, identifying a second set of locations that are not currently used for the drone delivery program, and have a high clearance confidence level.

However, Lesser et al. teaches a technique to determine UAV-accessible delivery locations (see [0124] a computing device evaluating delivery locations), including:
based on a three-dimensional spatial clearance (see [0125] evaluating to identify an unobstructed vertical path having a diameter) of each location of the first set of locations (see [0124-0125] evaluating sub-areas near a desired target delivery location (a first set)), generating clearance confidence level data (see [0125-0126] the size of the unobstructed vertical path), the clearance confidence level data including, for each location of the first set of locations, a clearance confidence level characterizing a probability a drone of the drone delivery program successfully delivers a package to that location given the three-dimensional spatial clearance of that location (see [0124-0126] a clearance confidence level higher than the particular diameter characterizing a UAV-accessible area (100% probability of successful delivery) and smaller level characterizing an area not UAV-accessible (0% probability) due to the obstruction data);
based on the first set of locations and the clearance confidence level data, identifying a second set of locations that have a high clearance confidence level (see [0126-0127] determining the UAV-accessible sub-areas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the selection of the second set of locations in Lection et al. to include a preliminary check for locations with high clearance confidence level, as is taught by Lesser et al., with the motivation of saving costs and enhancing efficiency of the system of Lection et al. by not expending resources to scout locations which can be determined in advance to be inaccessible, and of increasing user convenience by allowing users to see and select UAV-accessible sub-areas for delivery (see Lesser et al. [0132]).


As above, Lection et al. discloses a scout vehicle (see [0071]) scouting each location of the second set of locations and further discloses analysis to determine suitable delivery points (see [0071]) and the server storing information in the database (see [0054]).

Lection et al. does not explicitly recite instructing a scout autonomous vehicle, wherein the scout autonomous vehicle is configured to:
analyze the still images and videos to determine potential delivery locations within each location of the second set of locations, resulting in an analysis of the still images and videos;
based on the analysis, determine one or more suggested landing zones within each location of the second set of locations;
transmit, to a central server, data identifying the one or more suggested landing zones of the potential delivery locations, including associated still images and videos;
recording, within the database, the one or more suggested landing zones of the potential delivery locations; and
archiving, within the database, the still images and videos associated with the one or more suggested landing zones.

However, Beckman et al. teaches a method to collect data with a UAV (see 3:28-33 capturing data near a delivery location), using an autonomous vehicle (see 12:16-34, the UAV may operate semi-autonomously or autonomously) to:
analyze the still images and videos (see 7:44-51, video data (therefore including still images) utilized to alter or update a sound map) to determine potential delivery locations within each location of the second set of locations (see Figure 8, 23:60-24:19, the sound map used generate instructions to move a landing marker (change a landing location) from a first to second location. I.e. determine first and second potential delivery locations), resulting in an analysis of the still images and videos (see 7:44-51 the sound map being an analysis of the still images in the video and sound data);
based on the analysis, determine one or more suggested landing zones within each location of the second set of locations (see 23:60-24:19, the second landing location being the suggested landing zone requested to avoid violating sound regulations);
transmit, to a central server (see 23:60-24:19, the instructions transmitted to a user device 20:18-25 via the service provider computer 602 which 20:26-30 is a server), data identifying the one or more suggested landing zones of the potential delivery locations (see 23:60-24:19, the instructions with the second location transmitted to a user device), including associated still images and videos (see 14:10-16, video stream can also be transmitted to the service provider computer);
and operations comprising:
recording, within the database, the one or more suggested landing zones of the potential delivery locations (see 23:60-24:19, the instructions transmitted to a user device 20:18-30 via the server, i.e. the server at least temporarily recording the one or more suggested landing zones); and
archiving, within the database, the still images and videos associated with the one or more suggested landing zones (see 14:10-16, video stream can also be transmitted to the service provider computer, i.e. the server at least temporarily storing the video including still images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scout drone of Lection et al. to be an autonomous drone capable of performing the functions as taught by Beckman et al., with the motivation of increasing the robustness and operability of the drone delivery service and user satisfaction by adhering to sound regulations and preferences (see Beckman et al. 2:14-47).


Lection et al. further discloses a user portal (see [0056]), and discloses subsequent instances of reconnoitering/inspecting the second set of locations (see [0017], Figure 7, upon scanning with the drone in 708, when the delivery point is not ready (no at 710), the scanning occurs again at 708).
Lection et al. does not explicitly recite the operations including:
providing a message to obtain permission to make a subsequent inspection based, at least in part, on an altitude used to reconnoiter locations of the second set of locations.

However, Yeturu teaches a technique of using a customer interface associated with drone delivery (see Figure 8, 1:58 – 2:6), including
providing a message (see 19:50-61, the user interface, provided on a user device, and hosted by the server) to obtain permission to make a subsequent inspection (see Figure 8, editing authorization (permission) including monitoring type 806 (permission to monitor with e.g. images and video)) based, at least in part, on an altitude used to reconnoiter previously (see Figure 8, the message to edit authorization is based on a previous selection of Surveillance Tier 802, which (19:62-20:20) may correspond to surveillance altitude).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the server and user portal of Lection et al. to provide further features such as providing the message to obtain permissions, as taught by Yeturu, with the motivation of enhancing the robustness of the system to respond to various user preferences and improving the service experience by ensuring privacy (see Yeturu 5:42-59).

Regarding Claim 20, Lection et al. does not explicitly recite the non-transitory computer-readable storage medium of claim 18, wherein the identifying of the second set of locations further comprises:
comparing the clearance confidence level of each location of the second set of locations with a pre- determined clearance confidence level.

However, Lesser et al. teaches the technique as above, wherein the identifying of the second set of locations further comprises:
comparing the clearance confidence level of each location of the second set of locations with a pre- determined clearance confidence level (see [0125] the clearance confidence level (size of unobstructed vertical path) compared to a predetermined 3m diameter to determine if the unobstructed path is larger).
The motivation to combine Lection et al. and Lesser et al. was provided above in the rejection of Claim 18.

Regarding Claim 21, Lection et al. does not explicitly recite the non-transitory computer-readable storage medium of claim 18, wherein the identifying of the second set of locations further comprises:
analyzing geo-spatial data associated with at least one of satellite images or other image obtained from geo-spatial sources.

However, Lesser et al. teaches the technique as above, wherein the identifying of the second set of the locations further comprises:
analyzing geo-spatial data associated with at least one of satellite images or other image obtained from geo-spatial sources (see [0127] a satellite image can be used in addition to or in the alternative to the topographical map to determine the surface features to determine UAV-accessibility).
The motivation to combine Lection et al. and Lesser et al. was provided above in the rejection of Claim 18.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0101817A1 (Lection et al.) in view of Published Application US2018/0357693A1 (Balasubramanian et al.), further in view of Publication US2017/0372259A1 (Lesser et al.), further in view of Patent U.S. 10,370,093 B1 (Beckman et al.), further in view of Patent U.S. 10,322,801 B1 (Yeturu), further in view of  Publication US2016/0364989A1 (Speasl et al.).

Regarding Claim 5, Lection et al. discloses wherein the scout autonomous vehicle (the scout UAV of Lection et al. as modified by Beckman et al.) comprises an on board camera (see [0071] video imaging equipment), and may use lasers and infrared sensors (see [0071]).

Lection et al. does not explicitly recite the computer-implemented method of claim 4, wherein the scout autonomous vehicle comprises on-board cameras sensing both visual and infrared spectra, Lidar sensors, and a laser altimeter.

However, Speasl et al. teaches a vehicle (see e.g. [0045] UAV 100),
wherein the vehicle comprises on-board cameras sensing both visual and infrared spectra (see Figure 5, [0104], cameras in the sensor module may include visible-light cameras and infrared cameras), Lidar sensors (see [0103] sensor module 520 may include Light Detection And Ranging (LIDAR) sensors), and a laser altimeter (see [0103] sensor module 520 may include laser altimeters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scout drone in Lection et al. to include the components as taught by Speasl et al., with the motivation of increasing the efficiency and robustness of the system by providing additional capability to analyze obstacles for navigation functions (see Speasl et al. [0108]).

Regarding Claim 14, Lection et al. discloses wherein the scout autonomous vehicle (the scout UAV of Lection et al. as modified by Beckman et al.) comprises an on board camera (see [0071] video imaging equipment), and may use lasers and infrared sensors (see [0071]).

Lection et al. does not explicitly recite the system of claim 10, wherein the scout autonomous vehicle comprises on-board cameras sensing both visual and infrared spectra, Lidar sensors, and a laser altimeter.

However, Speasl et al. teaches a vehicle (see e.g. [0045] UAV 100),
wherein the vehicle comprises on-board cameras sensing both visual and infrared spectra (see Figure 5, [0104], cameras in the sensor module may include visible-light cameras and infrared cameras), Lidar sensors (see [0103] sensor module 520 may include Light Detection And Ranging (LIDAR) sensors), and laser altimeter (see [0103] sensor module 520 may include laser altimeters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scout drone in Lection et al. to include the components as taught by Speasl et al., with the motivation of increasing the efficiency and robustness of the system by providing additional capability to analyze obstacles for navigation functions (see Speasl et al. [0108]).

Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0101817A1 (Lection et al.) in view of Published Application US2018/0357693A1 (Balasubramanian et al.), further in view of Publication US2017/0372259A1 (Lesser et al.), further in view of Patent U.S. 10,370,093 B1 (Beckman et al.), further in view of Patent U.S. 10,322,801 B1 (Yeturu), further in view of Published Application US2018/0079530A1 (Wyrobek).

Regarding Claim 2, Lection et al. discloses wherein the determining of the first set of locations further comprises:
using, via the processor, geo-spatial data associated with the one or more existing regions (see [0058] determining the potential customers for a particular region).

Lection et al. does not explicitly recite the computer-implemented method of claim 1, wherein the determining of the first set of locations further comprises:
using, via the processor, geo-spatial data associated with the one or more existing drone delivery routes.

However, as above, Balasubramanian et al. teaches the method, the drone delivery program including one or more existing drone delivery routes (see Figure 8, [0046], a preprogrammed route 802).
The motivation to combine Lection et al. and Balasubramanian et al. was provided in the rejection of Claim 1.


Additionally, Lection et al. does not explicitly recite the computer-implemented method of claim 1, wherein the determining of the first set of locations further comprises:
using, via the processor, geo-spatial data, the geo-spatial data including a specified radius from a nearest drone hub.

However, Wyrobek teaches a technique of using geo-spatial data of a region for delivery operations, (see [0039]),
using geo-spatial data, the geo-spatial data including a specified radius from a nearest drone hub (see [0056] a distribution center selected that is closest to the location of the destination site, and [0078-0082] using a skymap including the distribution center and a controlled zone defined by a radius).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the region and map data in Lection et al. to use the map data as taught by Wyrobek, with the motivation of improving reliability and safety by preventing collisions (see Wyrobek [0081]).

Regarding Claim 11, Lection et al. discloses wherein the determining of the first set of locations further comprises:
using, via the processor, geo-spatial data associated with the one or more existing regions (see [0058] determining the potential customers for a particular region).
		
	Lection et al. does not explicitly recite the system of claim 10, wherein the determining of the first set of locations further comprises:
using geo-spatial data associated with the one or more existing drone delivery routes.

However, as above, Balasubramanian et al. teaches the system, wherein the drone delivery program including one or more existing drone delivery routes (see Figure 8, [0046], a preprogrammed route 802).
The motivation to combine Lection et al. and Balasubramanian et al. was provided in the rejection of Claim 10.


Additionally, Lection et al. does not explicitly recite the system of claim 10, wherein the determining of the first set of locations further comprises:
using geo-spatial data, the geo-spatial data including a specified radius from a nearest drone hub.

However, Wyrobek teaches a technique of using geo-spatial data of a region for delivery operations, (see [0039]),
using geo-spatial data, the geo-spatial data including a specified radius from a nearest drone hub (see [0056] a distribution center selected that is closest to the location of the destination site, and [0078-0082] using a skymap including the distribution center and a controlled zone defined by a radius).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the region and map data in Lection et al. to use the map data as taught by Wyrobek, with the motivation of improving reliability and safety by preventing collisions (see Wyrobek [0081]).

Regarding Claim 19 Lection et al. discloses wherein the determining of the first set of locations further comprises:
using, via the processor, geo-spatial data associated with the one or more existing regions (see [0058] determining the potential customers for a particular region).

Lection et al. does not explicitly recite the non-transitory computer-readable storage medium of claim 18, wherein the determining of the first set of locations further comprises:
using geo-spatial data associated with the one or more existing drone delivery routes.

However, as above, Balasubramanian et al. teaches the operations, wherein the drone delivery program including one or more existing drone delivery routes (see Figure 8, [0046], a preprogrammed route 802).
The motivation to combine Lection et al. and Balasubramanian et al. was provided in the rejection of Claim 18.


Additionally, Lection et al. does not explicitly recite the non-transitory computer-readable storage medium of claim 18, wherein the determining of the first set of locations further comprises:
using geo-spatial data, the geo-spatial data including a specified radius from a nearest drone hub.

However, Wyrobek teaches a technique of using geo-spatial data of a region for delivery operations, (see [0039]),
using geo-spatial data, the geo-spatial data including a specified radius from a nearest drone hub (see [0056] a distribution center selected that is closest to the location of the destination site, and [0078-0082] using a skymap including the distribution center and a controlled zone defined by a radius).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the region and map data in Lection et al. to use the map data as taught by Wyrobek, with the motivation of improving reliability and safety by preventing collisions (see Wyrobek [0081]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20180025649-A1 teaches subject matter including creating UAV flight permissions including altitude constraints (see e.g. [0038, 0090])
US-20190114925-A1 teaches subject matter including user permissions to fly in particular zones, including altitude constraints (see e.g. [0102, 0103, 0221]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669      
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619